MEMORANDUM **
Jesus Humberto Quinonez-Aispuro appeals from the 120-month sentence imposed after his guilty-plea conviction to distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) *885(stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.